Award affirmed, with costs to the State Industrial Board. All concur, except Van Kirk, P. J., who dissents on the ground that section 17 of the Workmen’s Compensation Law provides that a dependent is one “ whom the employee has supported, either wholly or in part, for the period of one year prior to the date of the accident.” This does not mean in this case that the father will be dependent if deceased supported him during the whole or part of a year, but means that he will be dependent if the deceased supported him during substantially the whole year prior to his death, during which time he furnished the father the *749whole or part of his support. The evidence fails to support the claim under this section.